

 
 
AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT
This AMENDED AND RESTATED INTERCOMPANY SUBORDINATION
AGREEMENT, dated as of August 21, 2018 (as may be amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Agreement”,
is entered into by and among COVANTA ENERGY, LLC, a Delaware limited liability
company (the “Company”), COVANTA HOLDING CORPORATION, a Delaware corporation
(“Holding”), CERTAIN SUBSIDIARIES OF COMPANY, as Guarantor Subsidiaries under
and as defined in the Credit Agreement (defined below) (collectively, the
“Guarantor Subsidiaries,” and together with the Company and Holding, the
“Covanta Parties”), CERTAIN OTHER SUBSIDIARIES OF COMPANY as Non-Guarantor
Subsidiaries under and as defined in the Credit Agreement (defined below)
(collectively, the “Non-Guarantor Subsidiaries”) and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties (as such term is defined in the Credit Agreement
defined below).
RECITALS:
WHEREAS, each capitalized term used but not otherwise defined herein shall have
the meaning assigned to such term in the Second Amended and Restated Credit and
Guaranty Agreement dated as of the date hereof (as the same may hereafter be
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”) by and among the Company, Holding and certain of
the other Covanta Parties, the Lenders from time to time party thereto, the
Administrative Agent and certain other parties thereto;
WHEREAS, pursuant to the Credit Agreement, the Permitted Hedge Agreements,
the Permitted Letters of Credit and the Permitted Cash Management Agreements,
the Company and certain other Covanta Parties shall owe the Obligations to the
Secured Parties;
WHEREAS, certain of the Covanta Parties are or may become indebted to each
other and Non-Guarantor Subsidiaries pursuant to one more Intercompany Notes,
including, without limitation, the Amended and Restated Master Intercompany Note
identified on Exhibit A hereto (the Indebtedness of each of the Covanta Parties
to any other Covanta Party or any NonGuarantor Subsidiary, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof are hereinafter collectively referred to as the “Intercompany
Indebtedness”); and
WHEREAS, the obligations of the Secured Parties under the Credit Agreement, the
Permitted Hedge Agreements, Permitted Letters of Credit and the Permitted Cash
Management Agreements are subject to the condition, among others, that the
Intercompany Indebtedness be subordinated to the Senior Indebtedness (as defined
below) in the manner set forth herein.
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:


103516529_3

--------------------------------------------------------------------------------




1.Subordination of Liabilities. Each Covanta Party, for itself, its successors
and assigns, covenants and agrees, and each holder of Intercompany Indebtedness
by its acceptance thereof likewise covenants and agrees, that the payment of the
principal of, and interest on, and all other amounts owing in respect of,
Intercompany Indebtedness is hereby expressly subordinated, to the extent and in
the manner hereinafter set forth, to the indefeasible payment in full in cash or
discharge in full of Senior Indebtedness in cash and cash collateralization of
any outstanding letters of credit thereunder. The subordination provisions set
forth herein shall constitute a continuing offer to all persons who, in reliance
upon such provisions, become holders of, or continue to hold, Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Senior Indebtedness, and such holders are hereby made obligees hereunder to the
same extent as if their names were written herein as such, and they and/or each
of them may proceed to enforce such provisions.
“Senior Indebtedness” means, at any time, the Obligations as such term is
defined
in the Credit Agreement, but excluding indemnification and other contingent
obligations (other than contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit) in respect of
which no assertion of liability and no claim or demand for payment has been made
(and, in the case of indemnification obligations, no notice for indemnification
has been issued by the indemnitee) at such time.
2.Covanta Parties Not to Make Payments with Respect to Intercompany Indebtedness
in Certain Circumstances. (a) Upon the maturity of any Senior Indebtedness
(including interest thereon or fees or any other amounts owing in respect
thereof), whether at stated maturity, by acceleration or otherwise, all
principal thereof and premium, if any, and interest thereon or fees or any other
amounts owing in respect thereof, in each case to the extent due and owing at
such time, shall first be paid in full in cash or discharged in full, or such
payment duly provided for in cash or in a manner satisfactory to the holder or
holders of such Senior Indebtedness, including cash collateralization of any
outstanding letters of credit thereunder, before any payment is made on account
of the principal of (including installments thereof), or interest on, or any
amount otherwise owing in respect of, Intercompany Indebtedness. Each holder of
Intercompany Indebtedness hereby agrees that, so long as an Event of Default has
occurred and is continuing, no amounts owing in respect of Intercompany
Indebtedness shall be made, asked, demanded, sued for, or otherwise taken,
accepted or received (it being understood that such actions may be taken prior
to the maturity of any Senior Indebtedness (whether at stated maturity, by
acceleration or otherwise) so long as no Event of Default has occurred and is
continuing).
(b)     In the event that notwithstanding the provisions of the preceding
subsection (a) of this Section 2, any Covanta Party shall make any payment on
account of the principal of, or interest on, or amounts otherwise owing in
respect of, Intercompany Indebtedness at a time when payment is not permitted by
said subsection (a), such payment shall be held by the holder of such
Intercompany Indebtedness, in trust for the benefit of, and shall be paid
forthwith


    2
103516529_3

--------------------------------------------------------------------------------




over and delivered to, the holders of Senior Indebtedness or their
representative or representatives under the agreements pursuant to which Senior
Indebtedness may have been issued, as their respective interests may appear, for
application pro rata to the payment of all Senior Indebtedness remaining unpaid
to the extent necessary to pay all Senior Indebtedness in full in cash and cash
collateralize any outstanding letters of credit thereunder in accordance with
the terms of such Senior Indebtedness, after giving effect to any concurrent
payment or distribution to or for the holders of Senior Indebtedness. Without in
any way modifying the subordination provisions set forth herein or affecting the
subordination effected hereby, the relevant Covanta Party shall give holders of
Intercompany Indebtedness prompt written notice of any maturity of Senior
Indebtedness after which such Senior Indebtedness remains unsatisfied.
3.     Intercompany Indebtedness Subordinated to Prior Payment of all
Senior Indebtedness on Dissolution, Liquidation or Reorganization of any Covanta
Party. Upon any distribution of assets of any Covanta Party that constitute
Collateral upon any dissolution, winding up, liquidation or reorganization of
such Covanta Party (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):
(a)the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness of the principal thereof, premium, if any, and interest
(including, without limitation, all interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the governing documentation whether or not such interest is an
allowed claim in such proceeding) and all other amounts due thereon before the
holders of Intercompany Indebtedness is entitled to receive any payment on
account of the principal of or interest on or any other amount owing in respect
of Intercompany Indebtedness;
(b)any payment or distribution of assets of such Covanta Party of any kind or
character that constitute Collateral, whether in cash, property or securities,
to which holders of Intercompany Indebtedness would be entitled except for the
subordination provisions set forth herein, shall be paid by the liquidating
trustee or agent or other person making such payment or distribution, whether a
trustee or agent, directly to the holders of Senior Indebtedness or their
representative or representatives under the agreements pursuant to which Senior
Indebtedness may have been issued, to the extent necessary to make payment in
full of all Senior Indebtedness remaining unpaid, after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness;
and
(c)in the event that, notwithstanding the foregoing provisions of this Section
3, any payment or distribution of assets of such Covanta Party of any kind or
character that constitute Collateral, whether in cash, property or securities,
shall be received by holders of Intercompany Indebtedness on account of
principal of, or interest or other amounts due on, Intercompany Indebtedness
before all Senior Indebtedness is paid in full in cash or in a manner
satisfactory to the holder or holders of such Senior Indebtedness or otherwise
discharged in full, or effective provisions made for its payment, such payment
or distribution shall be received and held in trust for and shall be paid over
to the holders of Senior


    3
103516529_3

--------------------------------------------------------------------------------




Indebtedness remaining unpaid or unprovided for or their representative or
representatives under the agreements pursuant to which Senior Indebtedness may
have been issued, for application to the payment of such Senior Indebtedness
until all such Senior Indebtedness shall have been paid in full in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness or
otherwise discharged in full, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness.
Without in any way modifying the subordination provisions set forth herein or
affecting the subordination effected hereby, such Covanta Party shall give
prompt written notice to holders of Intercompany Indebtedness of any
dissolution, winding up, liquidation or reorganization of such Covanta Party
(whether in bankruptcy, insolvency or receivership proceedings or upon an
assignment for the benefit of creditors or otherwise).
4.     Furtherance of Subordination. If any proceeding referred to in Section 3
above is commenced by or against any Covanta Party:
(a)the Administrative Agent, acting on behalf of each holder of Senior
Indebtedness, is hereby irrevocably authorized and empowered (in its own name or
in the name of the holders of Intercompany Indebtedness or otherwise), but shall
have no obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 3(b) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the claims arising under Intercompany Indebtedness or
enforcing any security interest or other lien securing payment of Intercompany
Indebtedness) as it may deem necessary or advisable for the exercise or
enforcement of or causing enforcement of any of the rights or interests of the
holders of Senior Indebtedness hereunder;
(b)each holder of Intercompany Indebtedness shall duly and promptly take such
action as the Administrative Agent may request (i) to collect Intercompany
Indebtedness for the account of the holders of Senior Indebtedness and to file
appropriate claims or proofs of claim in respect of Intercompany Indebtedness,
(ii) to execute and deliver to the Administrative Agent such powers of attorney,
assignments or other instruments as the Administrative Agent may request in
order to enable the Administrative Agent to enforce any and all claims with
respect to, and any security interests and other liens securing payment of,
Intercompany Indebtedness, and (iii) to collect and receive any and all payments
or distributions that may be payable or deliverable upon or with respect to
Intercompany Indebtedness; and
(c)The holders of Senior Indebtedness are hereby authorized to demand specific
performance of this Agreement, whether or not such Covanta Party shall have
complied with any of the provisions hereof applicable to it, at any time when
the holders of Intercompany Indebtedness shall have failed to comply with any of
the provisions of this Agreement applicable to it. Each holder of Intercompany
Indebtedness hereby irrevocably waives any defense based on the adequacy of a
remedy at law that might be asserted as a bar to such remedy of specific
performance.


    4
103516529_3

--------------------------------------------------------------------------------




5.Subrogation. Subject to the prior payment or discharge in cash in full of
all Senior Indebtedness, holders of Intercompany Indebtedness shall be
subrogated to the rights of the holders of Senior Indebtedness to receive
payments or distributions of assets of any Covanta Party applicable to Senior
Indebtedness until all amounts owing in respect of Intercompany Indebtedness
shall be paid or discharged in full, and for the purpose of such subrogation no
payments or distributions to the holders of Senior Indebtedness by or on behalf
of such Covanta Party or by or on behalf of holders of Intercompany Indebtedness
by virtue of the subordination provisions set forth herein that otherwise would
have been made to the holders of Intercompany Indebtedness, shall be deemed to
be payment by such Covanta Party to or on account of Intercompany Indebtedness,
it being understood that the subordination provisions set forth herein are and
are intended solely for the purpose of defining the relative rights of the
holders of Intercompany Indebtedness, on the one hand, and the holders of Senior
Indebtedness, on the other hand.
6.Obligation of the Covanta Parties Unconditional. Nothing contained in
the subordination provisions set forth herein or in the documents evidencing
Intercompany Indebtedness is intended to or shall impair, as between any Covanta
Party and the holders of Intercompany Indebtedness, the obligation of such
Covanta Party, which is absolute and unconditional, to pay to the holders of
Intercompany Indebtedness the principal of and interest on Intercompany
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or is intended to or shall affect the relative rights of the
holders of Intercompany Indebtedness and creditors of such Covanta Party other
than the holders of Senior Indebtedness, nor shall anything herein or therein
prevent the holders of Intercompany Indebtedness from exercising all remedies
otherwise permitted by applicable law, subject to the rights, if any, under the
subordination provisions set forth herein of the holders of Senior Indebtedness
in respect of cash, property, or securities of such Covanta Party received upon
the exercise of any such remedy. Upon any distribution of assets of such Covanta
Party referred to herein, the holders of Intercompany Indebtedness shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holders of
Intercompany Indebtedness, for the purpose of ascertaining the persons entitled
to participate in such distribution, the holders of Senior Indebtedness and
other indebtedness of such Covanta Party, the amount thereof or payable thereon,
the amount or amounts paid or distributed thereon and all other facts pertinent
thereto or hereto.
7.Subordination Rights Not Impaired by Acts or Omissions of any Covanta Party or
Holders of Senior Indebtedness. No rights of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by an act or failure to act on the
part of any Covanta Party or by any act or failure to act in good faith by any
such holder, or by any noncompliance by such Covanta Party with the terms and
provisions of Intercompany Indebtedness, regardless of any knowledge thereof
which any such holder may have or be otherwise charged with. The holders of
Senior Indebtedness may, without in any way affecting the obligations of the
holders of Intercompany Indebtedness with respect thereto, at any time or from
time to time and in their absolute discretion, change the manner, place or terms
of payment of, change or extend the time of payment of, or renew or alter, any
Senior Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing


    5
103516529_3

--------------------------------------------------------------------------------




such Senior Indebtedness or any other document referred to therein, or exercise
or refrain from exercising any other of their rights under Senior Indebtedness
including, without limitation, the waiver of a default thereunder and the
release of any collateral securing such Senior Indebtedness, all without notice
to or consent from the holders of Intercompany Indebtedness.
8.Additional Subsidiaries. Upon execution and delivery after the date
hereof by any (x) Guarantor Subsidiary of a counterpart signature page hereto,
such Guarantor Subsidiary shall become a “Covanta Party” hereunder or (y)
Non-Guarantor Subsidiary of a counterpart signature page hereto, such
Non-Guarantor Subsidiary shall become a “Non- Guarantor Subsidiary” hereunder,
in each case with the same force and effect as if originally named as a Covanta
Party or Non-Guarantor Subsidiary (as applicable) hereunder. The rights and
obligations of each Covanta Party hereunder shall remain in full force and
effect notwithstanding the addition of any new Covanta Party as a party to this
Agreement.
9.Continuing Force and Effect. This Agreement shall continue in force for
so long as any portion of Senior Indebtedness remains unpaid and any Commitments
under the Credit Agreement remain outstanding, it being contemplated that this
Agreement be of a continuing nature.
10.Modification, Amendments or Waivers. Any and all agreements
amending or changing any provision of this Agreement or the rights of the
holders of Senior Indebtedness hereunder, and any and all waivers or consents
hereunder, shall be made only by written agreement, waiver or consent signed by
the Covanta Parties and the Administrative Agent, acting on behalf of the
holders of Senior Indebtedness.
11.Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
12.Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
13.Successors and Assigns. This Agreement shall inure to the benefit of the
Secured Parties and their respective successors and assigns, as permitted in the
Credit Agreement, and the obligations of the Covanta Parties and the
Non-Guarantor Subsidiaries shall be binding upon their respective successors and
assigns. The duties and obligations of the Covanta Parties and the Non-Guarantor
Subsidiaries may not be delegated or transferred without the written consent of
the Requisite Lenders under the Credit Agreement and any such delegation or
transfer without such consent shall be null and void.
14.Counterparts. This Agreement may be executed in any number of


    6
103516529_3

--------------------------------------------------------------------------------




counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
15.Remedies. In the event of a breach by any of the Covanta Parties or any of
the Non-Guarantor Subsidiaries in the performance of any of the terms of this
Agreement, the Administrative Agent, on behalf of the Secured Parties, may
demand specific performance of this Agreement and seek injunctive relief and may
exercise any other remedy available at law or in equity, it being recognized
that the remedies of the Administrative Agent, on behalf of the Secured Parties,
at law may not fully compensate the Administrative Agent, on behalf of the
Secured Parties, for the damages they may suffer in the event of a breach
hereof.
16.Notices. All notices, statements, requests and demands and other
communications given to or made among the Covanta Parties, the Non-Guarantor
Subsidiaries, the Administrative Agent or the holders of Senior Indebtedness in
accordance with the provisions of this Agreement shall be given or made as
provided in Section 10.1 of the Credit Agreement.
17.Termination. Upon the Termination Date, this Agreement shall terminate
and be of no further force and effect.
18.Amendment and Restatement. This Agreement is an amendment and
restatement of the Intercompany Subordination Agreement dated as of March 28,
2012 (as such may have been amended, restated, supplemented or further modified
and in effect immediately prior to the effectiveness of the Agreement, the
“Original Agreement”) and is in no way intended to constitute a novation
thereof. The provisions of this Agreement shall prevail in the event of any
conflict or inconsistency between such provisions and those of the Original
Agreement.
Remainder of page intentionally left blank]


    7
103516529_3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date fully written above.


 
COVANTA ENERGY, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AND EACH OF ITS
SUBSIDIARIES LISTED ON ANNEX A HERETO
 
By:
/S/    Bradford J. Helgeson        


 
 
Name: Bradford J. Helgeson
 
 
Title: Authorized Officer



 
COVANTA HOLDING CORPORATION, A DELAWARE CORPORATION
 
By:
/S/    Bradford J. Helgeson        


 
 
Name: Bradford J. Helgeson
 
 
Title: Executive Vice President and Chief Financial Officer





















[Signature Page to Amended and Restated Intercompany Subordination Agreement]


    8
103516529_3

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A.
as Administrative Agent
 
By:
/S/    Ronaldo Naval        


 
 
Name: Ronaldo Naval
 
 
Title: Vice President







































[Signature Page to Amended and Restated Intercompany Subordination Agreement]


    9
103516529_3

--------------------------------------------------------------------------------




ANNEX A TO SIGNATURE PAGE
Guarantor Subsidiaries
1.  
Camden County Energy Recovery Associates, L.P., a New Jersey limited partnership
By its General Partner Covanta Camden GP, LLC and Limited Partner Covanta
Energy, LLC
2.  
Covanta 4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer Systems
LLC), a Delaware limited liability company
By its Sole Member Covanta Sustainable Solutions, LLC
3.  
Covanta Abington Transfer Solutions LLC, a Delaware limited liability company By
its Sole Member Covanta Energy, LLC
4.  
Covanta Alexandria/Arlington, Inc., a Virginia corporation
5.  
Covanta ARC LLC, a Delaware limited liability company
By its Sole Member Covanta Energy, LLC
6.  
Covanta Bristol, Inc., a Connecticut corporation
7.  
Covanta Camden GP, LLC, a Delaware limited liability company
By its Sole Member Covanta Energy, LLC
8.  
Covanta Company of SEMASS, LLC (f/k/a Covanta Company of SEMASS, L.P.), a
Delaware limited liability company
By its Sole Member Covanta ARC LLC
9.  
Covanta Dade Metals Recovery LLC, a Florida limited liability company By its
Sole Member Covanta Pasco, Inc.
10.  
Covanta Delaware Valley OP, LLC, a Delaware limited liability company By its
Sole Member Covanta Energy, LLC
11.  
Covanta Energy Americas, Inc., a Delaware corporation
12.  
Covanta Energy Group, LLC (f/k/a Covanta Energy Group, Inc.), a Delaware limited
liability company
By its Sole Member Covanta Energy, LLC
13.  
Covanta Energy Marketing LLC, a Delaware limited liability company
By its Sole Member Covanta Energy, LLC
14.  
Covanta Fairfax, Inc., a Virginia corporation
15.  
Covanta Harrisburg, Inc., a Delaware corporation
16.  
Covanta Haverhill, Inc., a Massachusetts corporation
17.  
Covanta Haverhill Associates, LLC (f/k/a Covanta Haverhill Associates), a
Massachusetts limited liability company
By its Sole Member Covanta Haverhill, Inc.
18.  
Covanta Hempstead Company, a New York general partnership
By its General Partners Covanta Hempstead II, LLC and Covanta ARC LLC
19.  
Covanta Hempstead II, LLC, a Delaware limited liability company
By its Sole Member Covanta ARC LLC
20.  
Covanta Hillsborough, Inc., a Florida corporation
21.  
Covanta Honolulu Resource Recovery Venture, LLC (f/k/a Covanta Honolulu Resource
Recovery Venture), a Hawaii limited liability company



    10
103516529_3

--------------------------------------------------------------------------------




 
By its Sole Member Covanta Projects, LLC
22.  
Covanta Huntsville, Inc., an Alabama corporation
23.  
Covanta Indianapolis, Inc., an Indiana corporation
24.  
Covanta Kent, Inc., a Michigan corporation
25.  
Covanta Lake II, Inc., a Florida corporation
26.  
Covanta Lancaster, Inc., a Pennsylvania corporation
27.  
Covanta Lee, Inc., a Florida corporation
28.  
Covanta Long Beach Renewable Energy Corp., a Delaware corporation
29.  
Covanta MacArthur Renewable Energy, Inc., a New York corporation
30.  
Covanta Marion Land Corp., an Oregon corporation
31.  
Covanta Marion, Inc., an Oregon corporation
32.  
Covanta Metals Marketing LLC, a Delaware limited liability company
By its Sole Member Covanta Lancaster, Inc.
33.  
Covanta Montgomery, Inc., Maryland corporation
34.  
Covanta Niagara I, LLC (f/k/a Covanta Niagara, L.P.), a Delaware limited
liability company
By its Sole Member Covanta ARC LLC
35.  
Covanta Operations of Union, LLC, a New Jersey limited liability company
By its Sole Member Covanta Projects, LLC
36.  
Covanta Pasco, Inc., a Florida corporation
37.  
Covanta Pittsfield, LLC, a New York limited liability company
By its Sole Member and Manager Covanta Projects, LLC
38.  
Covanta Plymouth Renewable Energy, LLC (f/k/a Covanta Plymouth Renewable
Energy Limited Partnership), a Delaware limited liability company
By its Sole Member Covanta Energy, LLC
39.  
Covanta Power International Holdings, Inc., a Delaware corporation
40.  
Covanta Projects, LLC (f/k/a Covanta Projects, Inc.), a Delaware limited
liability company
By its Sole Member Covanta Energy Group, LLC
41.  
Covanta SECONN LLC, a Delaware limited liability company By its sole Member
Covanta ARC LLC
42.  
Covanta Springfield, LLC, a New York limited liability company By its Sole
Member Covanta Projects, LLC
43.  
Covanta Stanislaus, Inc., a California corporation
44.  
Covanta Sustainable Solutions, LLC (f/k/a Covanta 4Recovery, L.P.), a Delaware
limited liability company
By its Sole Member Covanta ARC LLC
45.  
Covanta Tulsa Renewable Energy, LLC (f/k/a Covanta WBH, LLC), a Delaware limited
liability company
By its Sole Member Covanta Lancaster, Inc.
46.  
Covanta Warren Energy Resources Co., LLC (f/k/a Covanta Warren Energy
Resources Co., Limited Partnership), a Delaware limited liability company
By its Sole Member Covanta Projects, LLC
47.  
Covanta York Renewable Energy LLC, a Delaware limited liability company By its
Sole Member and Manager Covanta Energy, LLC



    11
103516529_3

--------------------------------------------------------------------------------






48.  
ECOvanta, LLC, a Delaware limited liability company By its Sole Member Covanta
ARC LLC
49.  
MSW Energy Finance Co. II, Inc., a Delaware corporation
50.  
Peabody Monofill Associates, Inc., a Massachusetts corporation
51.  
SEMASS Partnership, a Massachusetts limited partnership
By its General Partner and Limited Partner Covanta Company of SEMASS, L.P. and
Limited Partner MSW Energy Finance Co. II, Inc.
52.  
Chesapeake Waste Solutions LLC, a Delaware limited liability company
53.  
Covanta Environmental Solutions Carriers II, LLC, a Wisconsin limited liability
company
54.  
Advanced Waste Services of Indiana, LLC, a Wisconsin limited liability company
55.  
Waste Recovery Solutions, LLC, a Florida limited liability company
56.  
Environmental Pharmaceuticals, LLC, an Arizona limited liability company
57.  
Industrial Oil Tank Service Corporation, a New York corporation
58.  
GARCO, Inc., a North Carolina corporation
59.  
Covanta Environmental Solutions, LLC, a Delaware limited liability company



    12
103516529_3

--------------------------------------------------------------------------------






ANNEX B TO SIGNATURE PAGE
Non-Guarantor Subsidiaries
 
1.  
Covanta Babylon, Inc., a New York corporation
2.  
Covanta Connecticut (S.E.), LLC, a Delaware limited liability company
3.  
Covanta Dade Renewable Energy, LLC (f/k/a Covanta Dade Renewable Energy Ltd.), a
Florida limited liability company
4.  
Covanta Delano, Inc., a Delaware corporation
5.  
Covanta Delaware Valley II, LLC, a Delaware limited liability company
6.  
Covanta Delaware Valley, L.P., a Delaware limited partnership
7.  
Covanta Essex Company, a New Jersey corporation
8.  
Covanta Essex LLC, a Delaware limited liability company
9.  
Covanta Essex II, LLC, a Delaware limited liability company
10.  
Covanta Huntington, LLC (f/k/a Covanta Huntington Limited Partnership), a
Delaware limited liability company
11.  
Covanta Hydro Operations West, Inc., a Delaware corporation
12.  
Covanta Mendota, LLC (f/k/a Covanta Mendota, L.P.), a California limited
liability company
13.  
Covanta Onondaga Limited Partnership, a Delaware limited partnership
14.  
Covanta Onondaga Two LLC (f/k/a Covanta Onondaga Two Corp.), a Delaware limited
liability company
15.  
Covanta Southeastern Connecticut Company, a Connecticut corporation
16.  
Covanta Southeastern Connecticut, L.P., a Delaware limited partnership
17.  
Covanta Union, LLC (f/k/a Covanta Union, Inc.), a Delaware limited liability
company
18.  
Koma Kulshan Associates LP, a California limited partnership
19.  
South Fork II Associates Limited Partnership, a Washington limited partnership
20.  
Covanta Burnaby Renewable Energy, Inc., Canada
21.  
Covanta Durham York Renewable Energy Limited Partnership, Canada
22.  
Covanta Energy (Ireland) Limited, Ireland
23.  
Covanta Energy Asia Holdings Ltd., Mauritius
24.  
Covanta Energy Asia Pacific Holdings, Ltd., China
25.  
Covanta Energy Asia Pacific Ltd., Hong Kong
26.  
Covanta Energy China (Delta) Ltd., Mauritius
27.  
Covanta Energy China (Gamma) Ltd., Mauritius
28.  
Covanta Energy India (Balaji) Limited, Mauritius
29.  
Covanta Energy International Investments Limited (f/k/a Covanta Energy India
Investments, Ltd.), Mauritius
30.  
Covanta Energy Limited, United Kingdom
31.  
Covanta Energy Philippines Holdings, Inc., Philippines
32.  
Covanta Europe Engineering Limited, Ireland
33.  
Covanta Europe Holdings S.a.r.l., Luxembourg
34.  
Covanta Europe Operations Limited, Ireland
35.  
Covanta Five Ltd., Mauritius



    13
103516529_3

--------------------------------------------------------------------------------




36.  
Covanta Holding UK Limited, United Kingdom
37.  
Covanta Ince Park LLP, United Kingdom
38.  
Covanta Rookery South Ltd., United Kingdom
39.  
Covanta Waste to Energy Asia Limited, Hong Kong
40.  
Covanta Waste to Energy Asia Ltd., Mauritius
41.  
Dublin Waste to Energy Group (Holdings) Limited, Ireland
42.  
Dublin Waste to Energy (Holdings) Limited, Ireland
43.  
Dublin Waste to Energy Supply Limited, Ireland
44.  
Dublin Waste to Energy Limited, Ireland
45.  
Edison (Bataan) Cogeneration Corporation, Philippines
46.  
Enereurope Holdings III, B.V., Netherlands
47.  
Hidro Operaciones Don Pedro S.A., Costa Rica
48.  
Olmec Insurance Ltd., Bermuda
49.  
TransRiver Canada Incorporated, Canada
50.  
Covanta Environmental Solutions, Inc., Canada
51.  
Covanta Environmental Solutions Ontario, Inc., Canada
52.  
Return-Tech Inc., Canada
53.  
35 Industrial Inc., Canada
54.  
Covanta Burnaby Renewable Energy, ULC, Canada
55.  
Covanta Luxembourg S.A. R.L., Luxembourg
56.  
Covanta Luxembourg Global Holding S.A. R.L., Luxembourg
57.  
Covanta Luxembourg Holding S.A. R.L., Luxembourg
58.  
Covanta Holding 2 UK Limited, United Kingdom
59.  
Covanta Holding 3 UK Limited, United Kingdom
60.  
Covanta Europe Assets Limited, United Kingdom
61.  
Covanta Protos Development Limited, United Kingdom
62.  
Covanta Newhurst Development Limited, United Kingdom
63.  
Covanta Caribbean SRL, Barbados

 
    


    14
103516529_3

--------------------------------------------------------------------------------




EXHIBIT A Intercompany Indebtedness
Amended and Restated Master Intercompany Promissory Note dated August 21, 2018
made by each of the Covanta Parties listed therein.


    15
103516529_3